           Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 1 of 12

                                                                                          U.S. Depal'tment of Justice

                                                                                          Ulliled Slales AI/orney
                                                                                          Dislricl (!f'A!wy/alld



Michael I.: /)(11';0                            ,\/llilill1!, ,'lddn'ss:                  Office Location:                   lJIIUXT: -1/0-209--1985
Special AHiMalll United Slates     Al1om~'.I'   36 S. C/Ulrh',{ Sfn'ef. -/111Flour        36 S. Clwrles Sln'l'l, -Irh Noor     '\/AIN: -IIO.209 . .J8DO
,\!ichm:l,lJm';0i!. IIse/oj.gO\'                8r7l1im(Jr~'. ,\/1)2/20/                  J1a!limore. Mf) 2 J ]01




                                                                                     January 17,2020
                                                                                                                                      r~
                                                                                                                                  ~ '''-./     \         ""
Gerald C. Ruter, Esq.
9411 Philadelphia Road, Suite                     a
                                                                                                                                        ~~:-
Baltimore, Maryland 21237

           Re:         United Sloles v. Darrien Cor/os Cook,
                       Criminal No. CCB.18.0399
                                                                                                                                I
                                                                                                                                o
                                                                                                                               n,
                                                                                                                               "V
                                                                                                                               C':
                                                                                                                                        :1>-;;>:;
                                                                                                                                        r-'
                                                                                                                                        -;(/)
                                                                                                                                       ::0
                                                                                                                                       a"} -U
                                                                                                                                       :::0 2.'
                                                                                                                                      rqn
                                                                                                                                          fT1
                                                                                                                                                =c-
                                                                                                                                                    N
                                                                                                                                                     -
                                                                                                                                                     N




                                                                                                                               -i                    ..
Dear Counsel:                                                                                                                  ,.,-                 W
                                                                                                                                 •                  u:>

         This letter, together with the Scaled Supplement, eontlnns the plea agreement (this
"Agreement") that has been offered to your client, Darrien Carlos Cook (hereinafter "Defendant"),
by the United States Attorney's Office for the District of Maryland ("this Omee").          If the
Defendant accepts this offer, please have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by January 21, 2020. it will be deemcd withdrawn. The terms
of the Agreement arc as follows:

                                                                OITense of Conviction

        I.    The Defcndant agrees to plead guilty to Count One of the Indictment, which
charges the Defendant with conspiracy to commit bank fraud, in violation of 18 U.S.c.        1349.                                        *
The Defcndant admits that the Defcndant is, in fact, guilty of this ortcnse and will so advise the
C01ll1.


                                                              Elements of the ortcnse

        2.      The clements of the offcnsc to which the Defendant has agreed to plead guilty, and
which this OfTiee would prove if thc case went to trial, are as follows: That on or about the time
alleged in the Indietmcnt, in the District of Maryland.

           (I) Two or more persons                          conspircd,       or agrccd,    to deli"alld a financial            institution,         by
           dishonest means.

           (2) The Dcfcndant knowingly and voluntarily joincd the conspiracy.

           (3) A mcmbcr of the conspiracy did one ofthc overt acts describcd                                            in the indictment           for
           the purpose of advancing or helping the conspiracy.
         Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 2 of 12




                                               Penalties

         3.     The maximum penalties provided by statute for the offense to which the Defendant
is pleading guilty are as follows:



                             Minimum       Maximum         Supervised      Maximum         Special
  Count        Statute
                              Prison        Prison          Release          Fine        Assessment

     I
             18 U.S.c.   S     N/A          30 years         5 years       $1.000,000        $100
                1349

                 a.     Prison: If the Court orders a term of imprisonment,     the Bureau of Prisons
has sole discretion to designate the institution at which it will be served.

               b.      Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to scrve a term of imprisonment as permitted by statute, followed by an
additional term of supervised release.

               c.     Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.c. SS 3663, 3663A, and 3664.

                 d.      Payment: If a fine or restitution is imposed, it shall be payablc immediately,
unless the Court orders otherwise under 18 U.S.c. S 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

                e.      Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

                 f.     Collection of Debts: If the Court imposes a fine or restitution, this Office's
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (I) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods. available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control.     Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant's ability to pay,
and to request and review the Defendant's federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.




                                                   2
       Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 3 of 12




                                           Waiver of Rights

        4.      The Defendant understands that by entering into this Agreement,       the Defendant
surrenders certain rights as outlined below:

                a.     If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a spccdy jury trial with the close assistance of competcnt counscl.
That trial could be conducted by a judge, without a jury, if the Defendant, this Officc, and the
COUlt all agreed.

                 b.      If the Defendant elected a jury trial, the jury would be composed of twelve
 individuals selected from the community. Counsel and the Defendant would have the opportunity
 to challenge prospective jurors who demonstrated bias or who were otherwisc unqualified, and
 would have the opportunity to strike a certain number of jurors peremptorily.      All twelve jurors
 would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructcd that the Defendant was presumed to bc innocent. and that presumption
 could be overcome only by proof beyond a reasonable doubt.

                c.    If the Dcfendant went to trial, the Govcrnment would have the burden of
proving the Defcndant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government's witnesses.       The Defendant would not have to
prescnt any defense witnesses or evidence whatsoever. II' the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

                d.     The Defendant      would have the right to testify in the Defendant's own
defense if the Defendant so chose, and    the Defendant would havc the right to refuse to testify. If
the Defcndant chosc not to testify, the   Court could instruct the jury that they could not draw any
adverse inference from the Defendant's     decision not to tcstify.

                e.      If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court's pretrial and trial decisions on the admissibility of
evidcnce to see if any errors were committed which would requirc a new trial or dismissal of the
charges. fly pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court's decisions.

                r.     By plcading guilty, the Dcfendant will bc giving up all of these rights,
except the right, under the limited circumstances sct faIth in the "Waiver of Appeal" paragraph
below, to appeal the sentence. By pleading guilty, the Defcndant undcrstands that the Defcndant
may have to answer thc Court's questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.




                                                   3
       Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 4 of 12




                 g.     If the Court accepts thc Defcndant's plea of guilty, thc Defendant will bc
giving up thc right to file and have the Court rule on pretrial motions. and there will be no further
trial or procceding of any kind in the above-referenccd criminal case, and the Court will find the
Defendant gui Ity.

                  h.     By pleading guilty, the Dcfcndant will also be giving up ccrtain valuable
civil rights and may bc subject to dep0l1ation orother loss of immigration status, including possible
denaturalization.    The Dcfcndant rccognizcs that if the Dcfcndant is not a citizen of the United
Statcs, or is a naturalized citizcn, plcading guilty may havc consequcnccs with respcct to thc
Defendant's immigration status. Under federal law, conviction for a broad range of crimes can
lead 10 adverse immigration consequences, including automatic removal from the United States.
Rcmoval and other immigration consequcnccs arc the subjcct of a scparatc procceding, howevcr.
and thc Defcndant undcrstands that no onc, including the Defendant's attorney or the Court, can
predict with certainty thc cffect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Dcfendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

                               Advisorv Scntcncing Guidelines Applv

        5.      Thc Defendant undcrstands that the C01ll1 will determine a sentencing guidelines
rangc for this case (hcnceforth the "advisory guidelines range") pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. ~ 3551-3742 (cxcepting 18 U.S.c. ~ 3553(b)(I) and 3742(e») and
28 U.S.c. ~~ 991 through 998. The Dcfendant further undcrstands that the Court will impose a
sentence pursuant to the Scntencing Reform Act. as cxciscd. and must takc into account thc
advisory guidelines range in establishing a reasonable sentcnce.

                            Factual and Advisory Guidelincs Stipulation

        G.      This Officc and thc Defendant stipulate and agree to the Statemcnt ofr-acts set forth
in Attachment   A, which is incorporated by refercnce herein.

                 a.     This Office and the Defendant furthcr agrce that the applicablc base offense
level is 7, pursuant to United States Sentencing Guidclines ("U.S.S.G.") ~ 281.1 (a)( I).
                 b.     The loss amount attributable to the scheme in which the Defendant
participated was more than $95,000 and less than $150,000, resulting in an 8-level increase
pursuant to U.S.S.G ~ 2BI.I(b)(I)(I-I).
                 c.     This Office will seck a 3-lcvel increase duc to thc Defendant's role as a
managcr of criminal activity involving fivc or more pal1icipants. U.S.S.G ~ 3BI.I(b). The
Defendant may oppose this increase.
                 d.     This Ofticc does not oppose a 2-levcl rcduction in thc Defendant's adjusted
offcnsc levcl pursuant to U.S.S.G. ~ 3E I. I(a) based upon thc Defendant's apparent prompt
rccognition and aflirmative acceptance of personal responsibility for the Defcndant's criminal
conduct. This Office will not makc a motion pursuant to U.S.S.G. ~ 3EI.I(b) for an additional 1-
Icvcl decrease, as this Officc was rcquired to prepare for trial, and in particular, litigate motions in
limine. This Officc may oppose any adjustment for acceptance ofresponsibility under U.S.S.G. ~


                                                   4
         Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 5 of 12




3E I. I(a), and may decline to makc a motion pursuant to U.S.S.G. S 3E 1.1(b), if the Defendant: (i)
 fails to admit each and every item in the factual stipulation; (ii) denies involvement in the offense;
(iii) gives conflicting statements about thc Defcndant's involvemcnt in the offense; (iv) is
untruthful with thc Court, this Of!icc, or thc Unitcd States Probation Office; (v) obstructs or
attempts to obstruct justicc prior to sentcncing; (vi) cngagcs in any criminal conduct between the
date of this Agreemcnt and the date of sentencing; (vii) attempts to withdraw the plea of guilty; or
(viii) violatcs this Agrcement in any way.

         Accordingly,   this Office anticipatcs that thc Defendant's    comhined final offensc level will
be 16.

         7.      There is no agrccment as to the Dcfcndant's criminal history and the Dcfendant
understands that thc Defendant's criminal history could altcr thc Defcndant's offensc Icvel.
Specifically, the Defendant understands that the Defendant's criminal history could altcr the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
patt of a pattcrn of criminal conduct from which thc Defendant derived a substantial portion ofthc
Defendant's incomc

         8.      Other than as set forth above, no other offensc characteristics, sentencing guidelines
factors, potcntial dcpartures or adjustmcnts set fOlth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

                                            Rulc II (cl (1 1 (Cl Plea

         9.      The partics stipulate and agrcc pursuant to Federal Rule of Criminal Procedurc
II(c)(I)(C) that a sentence 01'30 months of imprisonment in the custody of the Bureau of Prisons
is thc appropriate disposition of this case taking into consideration the nature and circumstances
of the offcnsc, thc Defendant's criminal history, and all of the other factors set forth in 18 U.S.c.
S 3553(a). This Agrecmcnt docs not affcct thc Court's discretion to impose any lawful term of
supervised rcleasc or fine or to set any lawful conditions of probation or supervised releasc. In thc
event that the Court rejects this Agreemcnt. exccpt undcr the circumstanccs noted below, eithcr
party may elect to declarc the Agrcement null and void. Should thc Defendant so clect. thc
Defcndant will be afforded the opportunity to withdraw his pica pursuant to the provisions of
Federal Rule of Criminal Procedure II(c)(5).       Thc parties agree that if the Court finds that thc
Defcndant cngaged in obstructive or unlawful behavior and/or failed to acknowledge personal
responsibility as set forth herein, neither the COlllt nor the Government will be bound by the
spccific scntence contained in this Agreemcnt. and the Defendant will not be ablc to withdraw his
plea.

                                           Waivcr of Appeal

       10.     In exchange l'or the concessions made by this Office and thc Dcfcndant             in this
Agreement, this Office and the Defendant waive their rights to appeal as follows:

                a.     The Defendant knowingly waivcs all right, pursuant to 28 U.s.c. S 1291 or
any other statute or constitutional provision, to appeal the Defcndant's conviction on any ground



                                                    5
          Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 6 of 12




whatsoever. This includes a waiver of all right to appeal the Defendant's conviction on the ground
that the statute to which the Defendant is pleading guilty is unconstitutional, or on the ground that
the admitted conduct does not fall within the scope of the statute, to the extent that such challenges
legally can be waived.

                  b.    The Defendant and this Office knowingly and expressly waive all rights
conferred by 18 U.S.C. S 3742 to appeal whatever sentence is imposed (including any term of
imprisonment, fine, term of supervised release, or order of restitution) for any reason (including
the establishment     of the advisory sentencing guidelines range, the detcrmination         of thc
Defendant's criminal history, the weighing of the sentencing factors, and any constitutional
challengcs to the calculation and imposition of any term of imprisonment, fine, order of forfeiture,
order of restitution. and term or condition of supervised release), except as follows:

                    I.       The Defendant       reserves. the right to appeal any sentence that exceeds the
statutory maximum.

                c.     The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

                                                       Forfeiture

         II.     The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant's sentencc. and that the Order of Forfeiture may include assets directly traceable
to the offensc, substitute assets, and/or a money judgment equal to the value of the property dcrived
Irom, or otherwise involved in, the offense.

          12.    Specifically, but without limitation on the Government's right to forfeit all property
subject to farfeiturc as permitted by law, the Dcfendant agrees to forfeit to the United States all of
the Defendant's right, titlc, and interest in the following items that the Defendant agrees constitute
money, propel1y, and/or assets derived from or obtaincd by the Defendant as a result of, or used
to facilitate the commission oC the Defendant's illegal activities: at least 588,3001 in the larm of
a money judgemcnt.

          13.   The Defendant agrees to conscnt to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure I I(b)( I)(J).
32.2, and 43(a) regarding notice of the forfeiture in the charging instrument, advice regarding
forfeiture during the change of plea hearing, announcement of the farfciture at sentencing. and
incorporation of the forfeiture in thc judgment.

          14.     The Defcndant agrees to assist fully in thc forfeiture of thc abovc property. The
Defendant agrees to disclose all asscts and sources of income. to consent to all rcquests lar access
to infarmation related to assets and income, and to take all steps necessary to pass clear titlc to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside ofthc United States within the jurisdiction of

I   This figure represents the amount of fraudulent auto loan proceeds the Defendant actually received.


                                                            6
           Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 7 of 12




the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

          15.    The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional,           legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal. habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any propelty subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

                                                        Restitution

          16.     The Defendant agrees to the entry of a restitution order for the full amount of the
victim's losses, which the palties stipulate is at least $106,5402        The Defendant agrees that,
pursuant to 18 U.S.c. ~~ 3663 and 3663A and 3563(b)(2) and 3583(d), the Court may order
restitution of the full amount of the actual, total loss caused by the offense conduct set folth in the
factual stipulation. The total amount of restitution shall be due immediately and shall be ordered
to be paid forthwith. Any payment schedule imposed by the Coult establishes only a minimum
obligation. Defendant will make a good faith effolt to pay any restitution.             Regardless of
Defendant's compliance, any payment schedule does not limit the United States' ability to collect
additional amounts from Defendant through all available collection remedies at any time. The
Defendant fulther agrees that the Defendant will fully disclose to this Office, the probation officer,
and to the Court, subject to the penalty of perjury, all information (including but not limited to
copies of all relevant bank and financial records) regarding the current location and prior
disposition of all funds obtained as a result of the criminal conduct set forth in the factual
stipulation. The Defendant further agrees to take all reasonable steps to retrieve or repatriate any
such funds and to make them available for restitution.          If the Defendant docs not fulfill this
provision, it will be considered a material breach or this Agreement, and this Office may seek to
be relieved of its obligations under this Agreement.

                              Defendant's     Conduct Prior to Sentencing and Breach

         17.     Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. ~ 3C 1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the COUIt; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence repolt; and will not move to withdraw from the
plea of guilty or from this Agreement.

         18.    If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Coult finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1 )(C); and (iii) in any criminal or civil

:2   This figure represents the total amount of loss associated \vith loans the Defendant processed, $137,241, less
$30,701 since repaid by defendant Stephen WaddYMBcy principally in September 2019.


                                                              7
      Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 8 of 12




proceeding. this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule II of the Federal Rules of Criminal
Procedure. A detennination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant's guilty plea-even             if made pursuant to Rule
 I I(c)( I)(C)-if the Court finds that the Defendant breached the Agrecment. In that event, neither
the Court nor the Government will be bound by the speeific sentence or scntencing range agreed
and stipulated to herein pursuant to Rule I I(c)(I)(C).

                                        Entire Agreement

         19.     This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter. together with the Sealed Supplement, supcrsedcs any prior
undcrstandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.

        If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.


                                                     Very truly yours,




                                                     Michael F. Davio
                                                     Special Assistant United States Attorney




                                                 8
         Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 9 of 12




        I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. I am completely satisfied with the representation of my attorney.


     I-ll'd-°                              ~~
Date                                        Darrien Carlos Cook


         I am the Defendant's attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant.         The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant's decision to enter
into this Agreement is an informed and voluntary one.


I.
Date
       ".2..0                           ~bSLAj                  C~
                                            Gerald C. Ruter, Esq.




                                               9
      Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 10 of 12




                                       ATTACHMENT          A

                                  STIPULATION        OF FACTS

         The undersigned parlies slipulale and agree that if Ihis case had proceeded 10 Irial, Ihis
Office lI'ould have pl'Ovenlhe/iJlloll'ingj(lcls beyond a reasonable doubl. The undersigned parlies
also slipulale and agree Ihalthe/i,IIoll'ing./ilcls do nol encompass all (!flhe evidence Ihalll'ouid
have been presenled had this mailer proceeded 10 Iricll.

        Darrien Carlos COOK, ("COOK"),      age 36, is a resident of Baltimore, Maryland.

         From in or about June 2013 until in or about November 2014, COOK, and others known
and unknown were involved in a scheme and artilice to commit bank li'aud. In the scheme, co-
conspirators would establish businesses posing as car dealerships, and open bank accounts in the
names of the businesses. The co-conspirators would then solicit clientele who were seeking loans.
The co-conspirators would assist these clicnts in obtaining auto loans using forged and Iictitious
paperwork such as purchase invoices, inspection certilicates, and titles, to create the appearance
that the lictitious ear dealerships had sold vehicles to the borrowers, when in fact they had not.
The co-conspirators would apply for the loans on the borrowers' behalves, typically on the internet,
and often using login information provided by the borrowers, and would overstate borrowers'
incomes to ensure loan applications were approved. The borrowers were made aware that the
loans were for non-existent cars and that their incomes were intlated.

         Once the banks approved the loans, the co-conspirators would escort borrowers to the bank
to retrieve the loan checks, which were issued jointly in the names of the respective Iictitious car
dealership and borrower, as quickly as possible, to evade detection of the fraud by the lending
banks. Co-conspirators would then deposit the loan checks in the bank aeeounts of the fictitious
car dealerships. Co-conspirators would retain a portion of the loan proceeds for themselves, and
issue a check to the borrowers for the borrowers' shares of the loan proceeds. Borrowers would
typically make few, if any payments on the loans. In this way, the co-conspirators are known to
have defrauded various banks of over $1,200,000.

         In particular. COOK owned Sparks Auto. one of the Iictitious car dealerships used in the
seheme. COOK founded Sparks Auto and incorporated it in Alabama on July 31,2014 at the behest
ofS.F. (now deceased). On August 21,2014. COOK opened a bank account in the name of Sparks
Auto at M&T Bank ("Sparks Auto account"), also at the request of S.F. for the purpose of
disbursing the proceeds of fraudulently obtained auto loans.

                                          The M.H. Loan

        On October 6. 2014, COOK deposited a check into the Sparks Auto account in the amount
of $49,724 which was the proceeds of an auto loan issued by USA A Federal Savings Bank
("'USAA") for the purchase a 2014 Range Rover Evoque purportedly sold by Sparks Auto to M.H.
On October 14,2014, COOK withdrew virtually all of the loan proceeds by making several cash
withdrawals totaling approximately $22,300, and purchasing three cashier's checks in the name of
C.R. totaling $24,837. The purported borrower. M.lI., did not apply for the loan. did not reside at
      Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 11 of 12




the address provided on the loan application, and did not purchase a Range Rover. No payments
were made on the loan, and the direct debit account information provided on the loan application
was fictitious.

                                      The Waddy-Bev     Loans

        On October 15,2014, COOK deposited a check into the Sparks Auto account in the amount
of $39,000 which was the proceeds of an auto loan issued by USAA to Stephen Waddy-Bey
("'Waddy-Bey") for a 2014 Toyota Sienna purportedly sold by Sparks. On October 17, 2014,
COOK deposited a check in the Sparks Auto account in the amount of $48,517, which was the
proceeds of an auto loan issued by Navy federal Credit Union to Waddy-Bey for the same 2014
Toyota Sienna. Sparks Auto never actually owned the Toyota Sienna and Waddy-Bey never
purchased a Toyota Sienna. Over the next five days, COOK withdrew virtually all of the loan
proceeds through $18,000 in cash withdrawals, a eashier's check in the amount of $60,000 to
Waddy-Bey, and a cashier's check in the amount of $9,000 to Jason Smith ("Smith"), who filled
out the fraudulent loan applications utilizing the information of Waddy-Bey.

         On or about October 28, 2014. Waddy-Bey became concerned that USAA and Navy
Federal Credit Union had learned the auto loan applications were fraudulent, and informed Smith
that he wished to return the loan proceeds to the banks. Smith instructed Waddy-Bey to send him
$12,000 in two checks, neither exceeding $10,000, and to send another check in the amount of
$48,900 to COOK. On October 30, 2014, Waddy-Bey complied and sent two cashier's checks in
the amount of$6,000 to Smith and one check in the amount of$48.000 to COOK. On November
 1,2014, COOK inquired of Smith about the whereabouts of that check, and Smith provided COOK
with the UPS tracking number Waddy-Bey provided to Smith, and invited him to "look for
[himselfJ." On November 3, 2014, COOK negotiated the check and kept the loan proceeds for
himself.

        In total, the COOK facilitated $137,241 in fraudulent auto loans, of which, he kept $88,300.
The banks that were victimized had their deposits insured by the Federal Deposit Insurance
Corporation or the National Credit Union Administration.

        As indicated above, in furtherance of the fraud scheme, thc funds would be quickly drawn
out of the accounts, thus dissipating thc balancc in thc account. The illcgally obtain cd procceds
would be split bctwccn COOK, Smith, Waddy-Bey, S.I'., and othcrs known and unknown.




                                                 2
    Case 1:18-cr-00399-CCB Document 134 Filed 01/21/20 Page 12 of 12




SO STIPULATED:




                                 Special Assistant United States Attorney


                                ~~j(
                                 Darien Carlos Cook




                            £c~  Gerald C. Ruter
                                 Counsel for Defendant




                                    3
